        Case 1:20-cv-00012-TJC Document 46 Filed 02/26/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


STATE FARM MUTUAL                                 CV 20-12-BLG-TJC
AUTOMOBILE INSURANCE
COMPANY,
                                                  ORDER OF DISMISSAL
                    Plaintiff,                    WITH PREJUDICE

vs.

ESTATE OF ERIC CARLSON,

                    Defendant.

      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 45),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 25th day of February, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
